ACCEPTED
                                                                                           12-15-00157-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     10/13/2015 1:22:11 PM
                                                                                                 Pam Estes
                                                                                                    CLERK

                                NO. 12-15-00157-CR

            ON APPEAL FROM THE 159TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2013-0744        10/13/2015 1:22:11 PM
                                                                       PAM ESTES
                                                       TH                Clerk
 STANFORD JONES, JR.                    § IN THE 12 COURT           OF APPEALS
                                        §
                                        § OF
 vs.                                    §
                                        §
 STATE OF TEXAS                         § TYLER, TEXAS


  THIRD MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Stanford Jones, Sr., Appellant in the above styled and numbered
cause, and moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:
       1.      This case is on appeal from the 217th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Stanford Jones,
Sr., and numbered 2013-0744. Appellant was convicted of Arson.
       4.      Appellant was assessed a sentence of Twenty (20) years in Texas
Department of Criminal Justice Institutional Division on May 14, 2015.
       5.      Notice of appeal was given on June 10, 2015.
       6.      The clerk's record was filed on July 10, 2015; the reporter's record was
filed on June 29, 2015.
       7.      The appellate brief was presently due on October 12, 2015 which was a
holiday.
      8.     Appellant requests an extension of time of four (4) days or until Friday,
October 16, 2015.
      9.     Two extension to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      The brief is complete excepting one point of error. Due to a recent stroke,
Counsel is physically unable to sit at a computer for extended periods of time and
would like a few extras days as to not neglect the final appeal point.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                               Respectfully submitted:

                                                 /s/John D. Reeves
                                               ____________________
                                               John D. Reeves
                                               Attorney at Law
                                               1007 Grant
                                               Lufkin, Texas 75901
                                               Phone (936) 632-160
                                               Fax: (936) 632-1640
                                               tessabellus@yahoo.com
                                               SBOT # 16723000
                                               Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 13th day of October, 2015
forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by electronic
service at aprerez@angelinacounty.net.


                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Stanford Jones, Sr.